Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements (No.333-128293, 333-152815 and 333-195955) on FormS-8 and in Registration Statement (No.333-181817) on FormS-3 of Orchids Paper Products Company of our report dated March9, 2015, relating to our audits of the consolidated financial statements, the financial statement schedules and internal control over financial reporting, which appears in the Annual Report on Form10-K of Orchids Paper Products Company for the year ended December31, 2014 . /s/ HoganTaylor LLP Tulsa, Oklahoma March9, 2015
